Case 3:20-cv-00839-DMS-JLB Document 76 Filed 06/14/21 PageID.908 Page 1 of 1




        MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                    SOUTHERN DISTRICT OF CALIFORNIA



Case Name: Parra v. Parra, et al.                     Case No.:    20-cv-00839-DMS-JLB


On June 14, 2021, the parties filed a Notice of Settlement informing the Court that
the parties have reached an agreement in principle. (ECF No. 74.) Accordingly, IT
IS HEREBY ORDERED:


1.       A Joint Motion for Dismissal shall be electronically filed on or before
         July 27, 2021.1 On the same day the Joint Motion for Dismissal is filed, the
         proposed order for dismissal, for the signature of the Honorable Dana M.
         Sabraw, shall be e-mailed to the chambers of the Honorable Dana M. Sabraw.2

2.       If a Joint Motion for Dismissal and proposed order for dismissal are not
         submitted on or before July 27, 2021, then a telephonic, counsel-only
         Settlement Disposition Conference shall be held on July 30, 2021, at
         2:45 PM before Magistrate Judge Jill L. Burkhardt. For purposes of the
         Conference, all participating counsel shall call the Court’s teleconference line
         at (877) 873-8018 and use access code 9930765.

3.       If a Joint Motion for Dismissal and proposed order for dismissal are received
         on or before July 27, 2021, the Settlement Disposition Conference shall be
         vacated without further court order.


    Date: June 14, 2021                                                  Initials: lc2
                                              Chambers of the Hon. Jill L. Burkhardt



1
      See Electronic Case Filing Administrative Policies and Procedures Manual,
United States District Court for the Southern District of California.
2
      See id. § 2(h), for the chambers’ official e-mail address and procedures on e-
mailing proposed orders.
